For about 20 years, defendant and its predecessors carted plate glass for plaintiff from freight depot to warehouse. Defendant furnished dray, team, and driver at a stated price per hour. Plaintiff loaded and unloaded the glass. In 1921, some glass fell off the dray, was broken, and plaintiff brought this suit for its value on the claim that defendant was a common carrier, and, therefore, an insurer, and also that it had been guilty of negligence. Defendant contended it was a private carrier, had made a special agreement with plaintiff, when they began their relations 20 years before, by which plaintiff hired the dray by the hour and assumed the risks of transportation, and that the arrangement had continued through the years with no change except in the rate of pay. The court held defendant was a common carrier, submitted to the jury the issues of the special agreement, of defendant's negligence in the equipment furnished and the driving of the truck, and of plaintiff's negligence in loading. The issues were all sustained by evidence which made them proper jury questions. The claim of special agreement and its reasonableness were supported, not only by direct sworn testimony, *Page 650 
but also by the character of the hiring, the kind of goods, and the control of loading.
Defendant had verdict of the jury. It was not against the great weight of the evidence. We discover no reversible error in the record, and the judgment is affirmed, with costs.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, POTTER, SHARPE, and NORTH, JJ., concurred.